        Case:4:19-cv-00892-HSG
       Case    19-16102, 07/03/2019, ID: 11353399,
                                  Document         DktEntry:
                                            190 Filed        75, Page
                                                      07/03/19    Page11ofof11




                    UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                          JUL 3 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
SIERRA CLUB; SOUTHERN BORDER                     No.   19-16102
COMMUNITIES COALITION,                                 19-16300

                Plaintiffs-Appellees,            D.C. No. 4:19-cv-00892-HSG
                                                 Northern District of California,
 v.                                              Oakland

DONALD J. TRUMP, in his official                 ORDER
capacity as President of the United States; et
al.,

                Defendants-Appellants.


STATE OF CALIFORNIA; et al.,                     No.   19-16299

                Plaintiffs-Appellees,            D.C. No. 4:19-cv-00872-HSG
                                                 Northern District of California,
 v.                                              Oakland

DONALD J. TRUMP, in his official                 ORDER
capacity as President of the United States of
America; et al.,

                Defendants-Appellants.

Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

      The motion to consolidate appeal Nos. 19-16102 and 19-16300 is granted.

We defer resolution of the request to consolidate appeal No. 19-16299, which will

be addressed by separate order.

      Briefing is stayed in these appeals pending further order.

AC/MOATT
